Citation Nr: 0923340	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to an increased disability rating for a 
service-connected fracture of the right third, fourth and 
fifth metacarpals, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1995 to May 2002 and from January 2003 to January 
2006.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which granted service connection for a 
fracture of the right third, fourth and fifth metacarpals and 
assigned a 10 percent rating; and denied the Veteran's claim 
of entitlement to service connection for a gastrointestinal 
disability.

The Veteran was scheduled for a Travel Board hearing at the 
RO in November 2003.  He cancelled the hearing in October 
2003 because he had been called back to active duty.  

These claims were remanded by the Board in February 2005 and 
in November 2005 for additional development.  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.

The issue of entitlement to an increased disability rating 
for a service-connected fracture of the right third, fourth 
and fifth metacarpals is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a current gastrointestinal disability exists.




CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a gastrointestinal 
disability.

The Veteran seeks service connection for a gastrointestinal 
disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in February 2005 and November 2005.  In essence, the 
Board instructed the agency of original jurisdiction (AOJ) 
to: determine whether the Veteran was still on active duty; 
ascertain whether the Veteran wants a personal hearing; 
request service medical records from the Veteran's second 
period of active duty; and schedule the Veteran for a VA 
examination to determine the existence, nature and etiology 
of any current gastrointestinal disability.  The AOJ was then 
to readjudicate the claim.  

Documentation of the Veteran's second period of active duty 
from January 2003 to January 2006 was subsequently associated 
with the claims folder.  The AMC sent the Veteran a letter in 
March 2006 requesting that he "Please tell us whether or not 
you want a personal hearing in regards to your claim."  The 
Veteran subsequently moved; a copy of the letter was mailed 
to his new address in October 2006.  As detailed below he did 
not respond.  The Veteran's service medical records from his 
second period of active duty were subsequently associated 
with the claims folder, and the Veteran presented for a VA 
digestive conditions examination in February 2009.  The AMC 
subsequently readjudicated the claim in an April 2009 
supplemental statement of the case.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated May 20, 2005, which advised the Veteran of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the letter were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete this release 
so that VA could obtain these records on his behalf.  The 
letter also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The VCAA letter specifically advised the Veteran that to 
substantiate his service connection claim the evidence must 
show "a relationship between your current disability and an 
injury, disease or event in military service."  See the May 
20, 2005 letter at page 5.

The Veteran was specifically notified in the letter VCAA to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the May 20, 2005 letter at page 2.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).]
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, element (1) is not at issue, and the Veteran 
was advised as to elements (2) and (3) in the May 2005 letter 
as detailed above.  The Veteran received notice as to 
elements (4) and (5), degree of disability and effective 
date, in an attachment to the April 2009 SSOC.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in October 
2002.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the May 2005 letter, the Veteran 
was allowed the opportunity to present evidence and argument 
in response.  The Veteran's claim was readjudicated in the 
April 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

The Board further notes that the Veteran has not alleged that 
he has received inadequate VCAA notice.  The Veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
Veteran's service medical records, as well as the reports of 
VA examinations of the Veteran in September 2002 and February 
2009.

In a May 12, 2009 statement and June 4, 2009 Informal Hearing 
Presentation, the Veteran's representative argued the 
February 2009 VA examination "only lasted 14 minutes and it 
shows they only discussed the possibility of the veteran 
having a hernia.  There were no tests ordered to show any 
stomach problems the veteran may be having."  However, the 
Veteran in fact denied any gastrointestinal complaints, and 
physical examination of the abdomen was completely normal.  
Based this as well as a review of prior evidence of record 
[which was pertinently negative], the examiner ordered no 
diagnostic tests.  Thus, stomach problems were not discussed 
because the Veteran did not complain of such problems and 
none were identified on examination.  The representative's 
contention is baseless.

If the Veteran and his representative believed that the VA 
examination was not representative of his true condition, he 
was free to submit competent medical evidence to the 
contrary.  He did not do so.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  As described 
in the Stegall discussion above, the Veteran was contacted 
twice to ascertain whether he desired a personal hearing.  He 
did not respond.  The Board concludes that all reasonable 
efforts were made by VA to obtain the evidence necessary to 
substantiate the Veteran's claim and that any further 
attempts to assist the Veteran in developing his claim would 
result in needless delay, and are thus unwarranted.

Accordingly, the Board will proceed to a decision as to this 
issue.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

As detailed above, in order to establish service connection 
for the claimed condition, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is no medical evidence that supports a conclusion that 
a gastrointestinal disability is currently present.  
No diagnosis of a gastrointestinal disability was made in 
connection with the September 2002 and February 2009 VA 
examination reports of record.  Indeed, during the most 
recent examination the Veteran denied any gastrointestinal 
symptoms whatsoever.

The Veteran has presented no medical evidence contrary to the 
findings of the VA examiners.  In particular, there are no 
post-service outpatient treatment or other medical records 
which document the claimed disability.

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit the same to 
VA.  He has not done so. 
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The Board has no reason to doubt that the Veteran 
occasionally experiences gastrointestinal pain.  See, e.g., 
the January 21, 2003 notice of disagreement.  However, 
symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The Veteran is competent to testify to the existence of 
gastrointestinal pain. 
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, he is not competent to identify the existence of a 
gastrointestinal disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the Veteran's own statements offered 
in support of his claim for entitlement to service connection 
for a gastrointestinal disability are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

In the absence of any currently diagnosed gastrointestinal 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to Hickson element (2), the evidence shows 
complaints of gastrointestinal pain during his first period 
of active service, along with a hospitalization in Germany 
for eight days in November 2001 with what appears to be a 
diagnosis of an irritable colon.  Hickson element (2), in-
service disease or injury, has therefore been met.   

Finally, with respect to Hickson element (3), medical nexus, 
in the absence of a current disability, it naturally follows 
that a medical nexus is lacking also.  Indeed, the February 
2009 VA examiner related that the Veteran's gastrointestinal 
discomfort during his first period of service to occasional 
epididymitis.  

There are no competent medical opinions to the contrary.  To 
the extent that the Veteran or his representative contends 
that a medical relationship exists between his claimed 
gastrointestinal disability and service, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However the gastrointestinal 
pain and diagnosis of irritable colon in November 2001 
evidently resolved immediately.  Indeed, the Veteran's April 
2002 separation physical examination was pertinently negative 
for gastrointestinal disability.  Moreover, service medical 
records from the Veteran's subsequent period of active duty 
from January 2003 to January 2006 are negative for any 
gastrointestinal complaints or diagnosis of a 
gastrointestinal disability.  Further, there are no records 
documenting gastrointestinal problems after the end of the 
Veteran's second period of active duty in January 2006.

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 
38 C.F.R. § 3.303(b).

Accordingly, Hickson element (3), medical nexus, is not met, 
and the Veteran's claim fails on this basis as well.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a gastrointestinal disability.  Therefore, contrary to the 
assertions of the Veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a gastrointestinal disability is 
denied.




REMAND

2.  Entitlement to an increased disability rating for a 
service-connected fracture of the right third, fourth and 
fifth metacarpals, currently evaluated 10 percent disabling.

The Board regrets remanding having to remand this issue a 
third time.  However, as noted by the Veteran's 
representative, further evidentiary development is necessary.

The Veteran's most recent VA examination which evaluated the 
service-connected fracture residuals was performed in 
September 2002.  In a May 2009 statement and June 2009 
Informal Hearing Presentation, the Veteran's representative 
indicated that the Veteran's right hand disability has 
worsened.  Since the Veteran, through his representative, has 
alleged that his disability has increased in severity and 
that the evidence does not adequately address the current 
state of his service-connected disability, the Board finds 
that an additional examination is necessary.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].  

The Veteran's representative also argues that Diagnostic Code 
5228 [limitation of motion of the thumb], does not adequately 
represent the Veteran's condition, which affects the long, 
ring and little fingers of the right hand.  See the May 12, 
2009 Statement of Accredited Representative in Appealed Case.  
Application of alternative Diagnostic Codes should therefore 
be explored.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran 
for an examination in order to 
determine the current severity of the 
service-connected fracture of the 
right third, fourth and fifth 
metacarpals.  The Veteran's VA claims 
folder should be forwarded to the 
examiner for review in connection with 
the examination.  The examiner should 
specifically comment on DeLuca factors 
such as weakness, fatigability, 
incoordination and the like.  A report 
of the examination should be 
associated with the Veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the Veteran's claim of 
entitlement to an increased disability 
rating for the service-connected 
fracture of the right third, fourth 
and fifth metacarpals, to include 
consideration of alternative 
diagnostic codes.  If the benefit 
sought on appeal remains denied, in 
whole or in part, VBA should provide 
the Veteran and his representative 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


